
	

113 S2721 IS: Natural Gas Long Haul Truck Competitiveness Act of 2014
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2721
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2014
			Mr. Inhofe (for himself and Mr. Donnelly) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend title 23, United States Code, with respect to weight limitations for natural gas vehicles,
			 and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the Natural Gas Long Haul Truck Competitiveness Act of 2014.
		
			2.
			Weight limitations for natural gas vehicles
			Section 127 of title 23, United States Code, is amended by adding at the end the following:
			
				
					(j)
					Natural gas vehicles
					Not later than 90 days after the date of enactment of this subsection, the Secretary shall issue
			 regulations under section 553 of title 5, United States Code, to allow a
			 vehicle, if operated by an engine fueled primarily
			 by natural gas, to exceed any vehicle weight limit under this section by
			 an amount that is equal to the difference between—
					
						(1)
						the weight of the vehicle attributable to the natural gas tank and fueling system carried by that
			 vehicle; and
					
						(2)
						the weight of a comparable diesel tank and fueling system.
					.
		
